Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The scope of the pending claims is interpreted as follows:
Claims 1-6 are given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkenbach (US 2004/0263535) in view of Mehling, Implementation of a Low Cost Marker Based Infrared Optical Tracking System

	
Claim 1
an augmented reality system (abstract: “A device for visually combining patient image data from transillumination and/or tomographic imaging methods with object image data comprising video images”) comprising: 

    PNG
    media_image1.png
    482
    489
    media_image1.png
    Greyscale

a static tracking base station for sending signals (Birkenbach, Fig. 2; ¶ 34: “the navigation system 20 can include, for example, two spaced infrared cameras 24, 26 and an infrared light emitter 22”); and 
a movable unit operable by a user (Birkenbach, Figs. 2, 4, 5; ¶ 42: “FIGS. 4 and 5 show, in perspective, an embodiment of the device in accordance with the invention, from the front and rear sides, respectively. In this case, the image display device 10 includes a screen 16, which can  for augmenting a static physical object (Birkenbach, ¶ 42: “The video image of a patient, which has just been taken can be seen on the screen 16, and patient-specific objects, i.e., internal structures 17, are superimposed, for example”), the movable unit including: 
a tracker for receiving signals sent by the static tracking base station (Software processing device side (See Fig. 3)), 
a camera (e.g. camera 14) for capturing a real-time image of the static physical object (Birkenbach, Figs. 2, 4, 5; ¶ 32-33: “The image contains both image information from the video camera image from the camera 14 (FIG. 2)…as shown in FIG. 2, the camera 14 is situated, fixedly attached, on the rear side of the screen 10.”), 
a viewer (e.g. screen 10) for displaying an augmented image of the static physical object (Birkenbach, ¶ 35: “Someone viewing the screen 10 can then view both the video image, i.e., a real image, and the "internal" image from the tomographic imaging method on the screen, and in any desired depth and in any transparency set, respectively, for both images”), and 
at least one processor programmed to: 
(i) obtain a six-dimensional absolute position of the static physical object (Birkenbach, Fig. 2; ¶ 34: “Furthermore, it is possible to ascertain the spatial position of the leg 1 using a corresponding marker arrangement 3 in space”), 
(ii) calculate, from the signals received by the tracker, a six-dimensional absolute position of the camera (Birkenbach, ¶ 9, 34: “the association of the camera to the image display device is tracked via the tracking means, the position of the elements viewed is always known, , 
(iii) calculate, from the six-dimensional absolute position of the camera and the six- dimensional absolute position of the static physical object, a relative position of the camera relatively to the static physical object (Birkenbach, ¶ 34: “This type of image representation is possible because the position of the camera 14 and/or the screen 10 in the space around the patient's leg 1 is ascertained using a tracking means 12. In the illustrated embodiment, the tracking means 12 is an optical tracking means, such as a marker arrangement, whose position is detected by means of the schematically shown navigation system 20”), 
(iv) receive a model of a virtual object for augmenting the static physical object (e.g. MRI data; Birkenbach, ¶ 35: “an image from the CT or MR imaging method, which is also currently in this image plane, can be transmitted to the screen 10”), 
(v) render an image of the static physical object received from the camera augmented by the virtual object according to the relative position of the camera relatively to the static physical object (Birkenbach, ¶ 35: “Using this information, the image from the tomographic imaging method can then be adapted such that it lies directly over the video image in order to ensure a realistic impression. Someone viewing the screen 10 can then view both the video image, i.e., a real image, and the "internal" image from the tomographic imaging method on the screen, and in any desired depth and in any transparency set, respectively, for both images. These , and 
(vi) display the rendered image on the viewer (Birkenbach, ¶ 40: “Then, the MR/CT 3D images, which are projected 72 onto the video images on the image display device, can be superimposed and can assist the physician carrying out the treatment in his diagnosis and treatment”).
Birkenbach does not explicitly disclose 6 DOF tracking.  However, as disclosed by Mehling:
“When using motion tracking for VR/AR applications some constraints and requirements arise from the nature of these applications. Unlike motion tracking for movie production, where the motion data is often analyzed and provided offline, motion tracking for VR/AR applications needs to be performed at interactive framerates. In VR/AR typically head mounted displays (HMDs) or handheld devices are used as interaction devices; position and orientation of these devices have to be determined online to enable 3Dinteraction in virtual or augmented environments and thus give the wanted experience of immersion.”

 (Mehling, 2.1.2 Requirements and Constraints).  
“The cameras are equipped with a ring of infrared LEDs to beam the tracking markers, an IR pass filter is mounted in front of the camera lens (See Figure 2.3 (left)). The tracking targets are rigid constellations of retro-reflective spheres, which reflect the light from the cameras (See Figure 2.3 (right) ). An advantage of using spherical markers is that they reflect the light beamed by the cameras almost exclusively into the direction from where it falls in. Thus each camera recognizes only the markers that it beams itself. To enable the determination of 6 DOF (Degrees of Freedom) data the tracking targets must consist of at least 3 markers”

(Mehling, 2.1.6. System / Components Overview)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to track 6 DOF.  Birckenbach’s system uses an identical tracker comprising more than 3 spheres and two infrared cameras.  Therefore Birkenbach’s system would already be capable of 6 DOF tracking as disclosed by Mehling.  In the context of AR/VR use of this type of tracking would be beneficial for real-time response.

The cited prior art further makes obvious wherein the viewer includes a screen (Birkenbach, Fig. 1; ¶ 32: “the flat-screen 10 designed in accordance with the invention is held directly in front of the joint”).

    PNG
    media_image2.png
    365
    434
    media_image2.png
    Greyscale

Claim 3
The cited prior art further makes obvious wherein the viewer includes wearable augmented reality goggles (Mehling 2.1.2: “In VR/AR typically head mounted displays (HMDs) or handheld devices are used as interaction devices”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use AR goggles, such as an HMD.  Birckenbach’s system uses an identical tracker comprising more than 3 spheres and two infrared cameras.  As disclosed by Mehling, use of HMD style devices is typical of AR/VR systems and improves immersion.
(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkenbach (US 2004/0263535) in view of Mehling, Implementation of a Low Cost Marker Based Infrared Optical Tracking System and Harvey (US Patent 10,928,888)
Claim 4
Birkenbach and Mehling do not disclose, but Harvey makes obvious wherein the static tracking base station comprises at least one lighthouse (Harvey, Col. 16: “The sensor system may provide a real-time stream of position information. In an embodiment, an image stream can be provided, which may represent an avatar of a user. The sensor system and/or tracking system may include one or more of a: camera system; a magnetic field based system; capacitive sensors; radar; acoustic; other suitable sensor configuration, optical, radio, magnetic, and inertial technologies, such as lighthouses, ultrasonic, IR/LEDs, SLAM tracking, light detection and ranging (LIDAR) tracking, ultra-wideband tracking, and other suitable technologies as understood to one skilled in the art. The sensor system may be arranged on one or more of: a peripheral device, which may include a user interface device, the HMD; a computer (e.g., a P.C., system controller or like device); other device in communication with the system.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a Lighthouse tracking system.  As disclosed by Harvey, such a system is one of several known alternatives for tracking the real-time position of objects in AR/VR.  
Claim(s) 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birkenbach (US 2004/0263535) in view of Mehling, Implementation of a Low Cost Marker Based Infrared Optical Tracking System and Wooley (US 2015/0130801)


Birkenbach and Mehling do not disclose, but Wooley makes obvious wherein the obtain a six- dimensional absolute position of the static physical object includes receiving and processing user inputs (Wooley, ¶¶ 104-05 “FIG. 8 shows…GUI 800 can be generated on the handheld device 102A or B (FIG. 1). Generally, the GUI 800 provides that the user…can specify one or more pairs of a physical object and a virtual object. The GUI 800 here includes an input control 802 for specifying one or more physical objects…For example, a control 808B provides that the user can restrict the alignment by preserving one or more degrees of freedom for the handheld device. Here, rotation can be preserved in one or more dimensions (i.e., in the x-, y- or z-dimension”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use user input.  The motivation would have been to allow a user to specify AR parameters like anchors for use in generating AR content. 
Claim 10
	The same teachings and rationales in claim 5 are applicable to claim 10.
Allowable Subject Matter
Claim(s) 6-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Birkenbach and Mehling do not suggest application to determining the absolute position of a projector device in the context of claim 6.  
Wehner tracks the absolute position of an object using a light house tracker, but does not suggest tracking the absolute position of the projector.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anthes, State of the Art of Virtual Reality Technology, discloses current state of tracking and display methods of AR/VR

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/RYAN M GRAY/Primary Examiner, Art Unit 2611